DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 7/16/2021 are as follows:
	Claims 1, 10, 13, and 15 are amended,
	Clams 6 and 7 are canceled,
	Claims 1-5 and 8-18 are currently pending. 
	 Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brutscher et al. (U.S. Patent Publication No. 2003/0177780, “Brutscher”).

Regarding Claim 10, Brutscher discloses an environmental control system of an aircraft (fig 3) comprising:
a ram air circuit including a ram air shell having a plurality of heat exchangers including at least a first heat exchanger (PHX1), a second heat exchanger (SHX2), and a third heat exchanger (SHX2) positioned therein, each of the plurality of heat exchangers having an inlet and an outlet (see annotated fig 3 below), wherein an outlet of the first heat exchanger is fluidly 
an air cycle machine arranged in fluid communication with the ram air circuit, the air cycle machine including a compressor and a turbine operably coupled by a shaft (see annotated fig 3 below, as they operate in conjunction to move air through the ram air shell and thus could be said to be “operably” coupled by the shaft), wherein the turbine is fluidly coupled to the first heat exchanger such that the first medium output from the first heat exchanger is provided to the turbine and the compressor is arranged in fluid communication with the second heat exchanger such that the second medium output from the compressor is provided to the second heat exchanger (fig 3).

    PNG
    media_image1.png
    825
    850
    media_image1.png
    Greyscale


	Regarding Claim 11, Brutscher further discloses wherein the first heat exchanger (PHX1) and the second heat exchanger (SHX2) are coupled together (fig 3).

	Regarding Claim 12, Brutscher further discloses wherein the first heat exchanger (PHX1) and the second heat exchanger (SHX2) are distinct portions within a single unitary body (fig 3).

	Regarding Claim 16, Brutscher further discloses wherein the first medium is bleed air (as it compressed air).

Regarding Claim 17, Brutscher further discloses wherein the second medium is fresh air (as the compressed air could be considered “fresh”).

Regarding Claim 18, Brutscher further discloses wherein each of the first medium and the second medium provided to each inlet end of the plurality of heat exchangers is warmer than a flow of ram air at each of the plurality of heat exchanger (as the mediums are cooled by the ram air).

Allowable Subject Matter
5.	Claim 1-5, 8, and 9 are allowed.
6.	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. 	The following is a statement of reasons for the indication of allowable subject matter:  The limitations set forth in claim 6 are not anticipated or obvious in view of the prior art. Specifically, the prior art does not teach wherein a ram shell incudes a first, second and third heat exchanger, the first and third heat exchangers being fluidly coupled to a turbine of an air cycle machine and the second heat exchanger being fluidly coupled to a compressor of the air cycle machine, wherein the first heat exchanger is configured to output a first medium to an input of . 

Response to Arguments
8.	Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-8) that neither Klimpel nor Beaven teach the limitations of amended claim 10. Specifically, the limitations of “a second heat exchanger, and a third heat exchanger positioned therein, each of the plurality of heat exchangers having an inlet and an outlet, wherein an outlet of the first heat exchanger is fluidly connected to the inlet of the third heat exchanger such that the first medium flows sequentially through the first heat exchanger and the third heat exchanger” are not taught. However, newly cited Brutscher is now being relied upon to teach these limitations. 

 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763